                                                                             Case 2:16-cv-02899-JAD-CWH Document 61 Filed 07/01/20 Page 1 of 2



                                                                         1   PHILLIP A. SILVESTRI
                                                                             Nevada Bar No. 11276
                                                                         2   GREENSPOON MARDER LLP
                                                                             3993 Howard Hughes Pkwy., Ste. 400
                                                                         3   Las Vegas, Nevada 89169
                                                                         4   Tel: (702) 978-4249
                                                                             Fax: (954) 333-4256
                                                                         5   Phillip.Silvestri@gmlaw.com
                                                                             Attorneys for Defendant
                                                                         6
                                                                                                           UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                  DISTRICT OF NEVADA
                                                                         8

                                                                         9
                                                                             KEN KACHUR,                                            Case No.: 2:16-cv-02899-JAD-CWH
                                                                        10
                   LLP .




                                                                                                    Plaintiff,                         STIPULATION AND ORDER TO
            MARDERCHTD




                                                                        11
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                                                                                        EXTEND DEADLINE TO FILE
                                                                        12
                                                            Suite




                                                                             vs.                                                     RENEWED MOTION FOR SUMMARY
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                                                                                              JUDGMENT
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                        13
                                         HughesAvenue,




                                                                             NAV-LVH, LLC dba WESTGATE LAS
                                                                        14   VEGAS RESORT & CASINO, a Nevada,                                    (LR IA 6-1; 7-1)
                                                                             Limited Liability Company,
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15                                                                     (FIRST REQUEST)
                                Howard




                                                                                                    Defendant.
KOLESAR




                                                                        16
                             3320
                           3993




                                                                                    COME NOW, Defendant, named above, by and through its counsel of record, PHILLIP
                                                                        17
                                                                             A. SILVESTRI, ESQ., and Plaintiff, by and through his counsel of record, MICHAEL P.
                                                                        18
                                                                             BALABAN, ESQ., pursuant to Local Rules IA 6-1 and 7-1, and herein stipulate, agree and make
                                                                        19
                                                                             joint application to extend Defendant’s deadline to file a Renewed Motion for Summary
                                                                        20
                                                                             Judgment for a period of two weeks, up to and including July 24, 2020. The present deadline is
                                                                        21
                                                                             July 10, 2020.
                                                                        22
                                                                                    This is the first stipulation for an extension of this deadline. This stipulation is made and
                                                                        23
                                                                             based upon the following factors:
                                                                        24
                                                                                    Based on the Ninth Circuit’s determination in this case, the Court set a deadline for
                                                                        25
                                                                             Defendant to file a new Motion for Summary Judgment (MSJ) on the now revived claim for
                                                                        26
                                                                             violation of the Americans with Disabilities Act. ECF#58. The Court set the deadline for July
                                                                        27
                                                                             10, 2020. Id. After filing, Plaintiff filed a Motion for Clarification in the Ninth Circuit requesting
                                                                        28

                                                                                                                      Page 1 of 2
                                                                             44374345v1
                                                                             Case 2:16-cv-02899-JAD-CWH Document 61 Filed 07/01/20 Page 2 of 2



                                                                         1   confirmation of whether the Ninth Circuit remanded the case for further motion practice, or

                                                                         2   simply a trial. The Ninth Circuit confirmed that this Court was permitted to consider a renewed

                                                                         3   MSJ. Defendant has been diligently working to draft a renewed MSJ, but has encountered

                                                                         4   unexpected absences and reduced staffing due to the coronavirus pandemic, making filing by the

                                                                         5   current deadline impracticable.

                                                                         6          Based on the foregoing, the parties request that this Court order that the deadline for

                                                                         7   Defendant to file a renewed MSJ Reply in Support of its Motion for Summary Judgment for a

                                                                         8   period of two (2) weeks, up to and including, July 24, 2020.

                                                                         9
                                                                             Dated: July 1, 2020                                  Dated: July 1, 2020
                                                                        10
                                                                             LAW OFFICES OF MICHAEL P. BALABAN                    GREENSPOON MARDER LLP
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                      (702) 771-9264
                                                            362-9472




                                                                             /s/Michael P. Balaban                                /s/Phillip A. Silvestri
                                                                        12
                                                            Suite




                                                                             Michael P. Balaban, Esq.
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                             10726 Del Rudini St.                                 Phillip A. Silvestri, Esq.
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                        13
                                         HughesAvenue,




                                                                             Las Vegas, NV 89141                                  3993 Howard Hughes Parkway,
                                                                        14   Tel: (702)586-2964                                   Suite 400
                                                                             Fax: (702)586-3023                                   Las Vegas, NV 89169
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4255




                                                                        15   Attorney for Plaintiff                               Tel: (702) 978-4249
                                                                                                                                  Fax: (954) 333-4256
                                Howard
KOLESAR




                                                                        16                                                        phillip.silvestri@gmlaw.com
                             3320




                                                                                                                                  Attorneys for Defendant
                           3993




                                                                        17

                                                                        18                                                        IT IS SO ORDERED
                                                                        19                                                        ________________________________
                                                                        20                                                        UNITED STATES DISTRICT JUDGE

                                                                        21                                                               7/1/2020
                                                                                                                                  DATED: ______________

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                    Page 2 of 2
                                                                             44374345v1
